In an action by a vendee for specific performance of a contract for the sale of real property or for the recovery of the deposit and title expense, the vendor — the corporate defendant — appeals from a judgment of the Supreme Court, Richmond County, rendered February 26, 1963 upon the court’s written decision after a non jury trial, in the plaintiff’s favor in the sum of $9,384.49, for the deposit, the title expense, interest and costs. Judgment affirmed, with costs. It appears that as of the closing day there was an incumbrance on the property. It also appears that in the written contract between the parties the seller made a representation with respect to the location and use of sewers; that such representation was untrue; that under the terms of the contract the vendee was entitled to the return of its deposit upon notifying the vendor of the falsity of the representation within the time prescribed; and that the vendee duly gave such notice. Under the circumstances, the defendant seller was not entitled to a forfeiture of the deposit. Beldóck, P. J., Ughetta, Kleinfeld, Brennan and Hill, JJ., concur.